Citation Nr: 1122318	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1964 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which denied the Veteran's claim for service connection for arthritis of the left knee.

The Veteran testified before the undersigned at an April 2010 hearing at the RO (Travel Board hearing).  A hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's current left knee disability is not related to a disease or injury in service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006 & 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was notified of the evidence and information required to substantiate his claim for service connection for a left knee disability on a direct and secondary basis in an October 2006 letter.  This letter also informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining this evidence.  This letter provided proper preadjudication notice in accordance with Pelegrini.  

The Veteran's status as a veteran has been established.  The remaining elements of proper Dingess notice were provided in the preadjudication October 2006 letter.

The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, relevant parts of his service personnel records and VA treatment notes have been obtained.  He has been afforded a VA examination and a sufficient medical opinion has been obtained.  

In August 2010, the Board remanded the instant matter to allow updated VA treatment records to be obtained and allow an appropriate authorization to be completed in order to obtain specific private treatment records identified by the Veteran at his hearing.  A VA orthopedic examination was then to be conducted to determine the etiology of the Veteran's claimed left knee disability.  Updated VA treatment records are located in the claims file and a VA examination was conducted in August 2010.  In an August 2010 letter, the Veteran was advised to complete an appropriate authorization form to allow VA to obtain the private treatment records.  He did not return a completed authorization form.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Because the Veteran did not complete necessary authorization for VA to obtain records of private treatment he identified, VA has no further obligation to seek those records.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the April 2010 hearing, the undersigned inquired as to whether the Veteran's treating physicians have related his left knee disability to his right knee disability and when he began having left knee symptoms.  The evidentiary record was held open for an additional 60 days to allow a nexus opinion to be submitted.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence that VA is capable of obtaining, the Board may proceed with the consideration of the instant claim.



Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arteriosclerosis, diabetes mellitus and arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 C.F.R. § 3.310 pertaining to aggravation, were amended during the course of this appeal.  38 C.F.R. § 3.310(b) (2010).  These provisions place new restrictions on establishing service connection on that basis and have potentially retroactive effects.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

Service treatment records show that the Veteran had a right knee sprain in May 1965.  In September 1967, he reported that he was accidentally struck by another player while playing football and was noted to have sustained a laceration under his left eye.

An October 1967 service discharge examination was negative for any abnormalities of the knees and the Veteran denied other significant medical or surgical history.

In November 1967, the Veteran complained of right knee pain that began after playing football the previous day.  The right knee pain became too severe to walk.  Physical examination demonstrated an exquisitely tender right knee with effusion at the joint.  The lateral margins of the joint were very tender and the medial margin was nearly so.  An impression of probable traumatic arthritis with a possible strain to the lateral collateral ligaments was made.  A subsequent treatment note indicates that there was a tear to the lateral collateral ligament.

Physical examination conducted in December 1967 demonstrated good right knee ligament stability with minimal pain or subluxation.  An impression of residual stiffness to the right knee was made.  

The service treatment records are negative for complaints, findings or diagnoses related to the left knee.

An April 1970 VA orthopedic examination reflects the Veteran's reports of sustaining a right knee injury in July 1967 while playing football.  The examination was negative for complaints, findings or diagnoses related to the left knee.

In May 1970, the RO granted service connection for residuals of a right knee injury, evaluated as 10 percent disabling.

A March 2006 VA treatment note reflects the Veteran's complaint that both knees (the left greater than the right) buckled and had pain on twisting while playing golf.  Current symptoms include intermittent dull pain that was sharp on twisting.  These symptoms had been present for the past six months.  The assessment was mild degenerative joint disease of the knees with pain and discomfort.

At an August 2006 VA examination the Veteran reported that he sustained left knee trauma in 1967 while playing football.  This injury was treated with a cast and was treated after service by private physicians and VA.  Current complaints included intermittent knee pain.  Physical examination reveals painful joint motion with left knee flexion and mild varus.  There was tenderness at the left knee anteriorly.  An April 2006 left knee X-ray was within normal limits.  Following this examination, a diagnosis of bilateral patella-femoral syndrome, left greater than the right, was made.  

In an October 2006 addendum to the August 2006 VA examination, the examiner noted that she had reviewed the Veteran's claims file.  She observed that contrary to the history he had provided during the August 2006 examination, he had not injured his left knee playing football during service but rather had injured his right knee.  This right knee injury was apparently long-healed until new complaints of bilateral knee problems, with the left more than the right, sustained while playing golf were made in March 2006.  She concluded, therefore, that the Veteran's current left knee condition "had no relation whatsoever to his old healed right knee trauma during service."

In an October 2006 VA treatment note complaints of left knee stiffness and buckling for the past one to two months were noted.  Physical examination found left knee range of motion to be within normal limits with pain on flexion.  Edema and crepitus were present with no deformity.  An assessment of an "old" left knee anterior cruciate ligament (ACL) partial tear with pain and buckling for two months was made.

In the June 2007 notice of disagreement, the Veteran stated that he wore a full leg cast for over a month during service.  He was then placed on light duty and a profile was established for most of his remaining time in service.

A July 2007 VA orthopedic surgery treatment note contained an impression of a left knee degenerative meniscal tear.

A September 2007 VA physical therapy discharge note indicates that the Veteran was involved in an automobile accident six years ago that resulted in a left knee contusion, post-traumatic degenerative joint disease and internal derangement.

During an October 2007 VA orthopedic examination, the Veteran reported left knee trauma in 1967 that resulted in conservative treatment with a cast.  He had been treated by a private physician and by VA since service.  Current symptoms included intermittent left knee pain, stiffness and swelling.  Physical examination revealed tenderness at the anterior left knee.  An accompanying bilateral knee X-ray was within normal limits.  Following this examination, a diagnosis of bilateral patella-femoral syndrome, left more than the right, was made.  An opinion regarding the etiology of the Veteran's left knee disability was not offered and the Veteran's claims file was not reviewed.

A May 2008 VA treatment note reflects the Veteran's reports of aching, throbbing and pain in the left knee that has been progressively worsening for the past two to three years.  An associated recent injury was denied but he did report an injury in 1968 while playing flag football.  A left knee X-ray reveals mild degenerative joint disease.  An assessment of left knee degenerative joint disease was made.

An August 2008 VA treatment note reflects the Veteran's reports of bilateral chronic knee pain for the past four to five years.  An X-ray demonstrated mild bilateral knee degenerative joint disease.  An assessment of bilateral knee degenerative joint disease, the left worse than the right, was made.

An October 2008 VA orthopedic examination reflects the Veteran's reports of hitting his right knee while playing football during his service.  Constitutional symptoms of arthritis were denied.  Physical examination reveals tenderness in the medial and lateral right knee and swelling in the medial, lateral and posterior right knee.  Movement was painful.  An accompanying bilateral knee X-ray was negative for fractures, dislocations, radiographic evidence of osteoarthritis or suprapatellar effusion.  Following this examination and a review of the Veteran's claims file, diagnoses of right knee arthralgia and right knee effusion were made.

The Veteran was noted to have a history of a left knee contusion following an automobile accident in an October 2008 VA treatment note.  An "X-ray/MRI" showed a medial meniscal tear.  A diagnosis of a left knee old ACL partial medial meniscal tear with pain and buckling was made.

A February 2010 VA bilateral knee X-ray demonstrated tricompartmental degenerative joint disease in the bilateral knees.

During the April 2010 hearing, the Veteran testified that he experienced bilateral knee pain while walking.  His treating physicians had not discussed a relationship between his right knee and his left knee.  He began having left knee problems five or six years ago and he fell on his left knee in June 2008 after his right knee gave out.

An August 2010 VA orthopedic examination reflects the Veteran's reports of injuring his right knee during service while playing football, resulting in a cast and physical therapy.  He had been seen intermittently by private physicians since that time.  Left knee problems of a "few years duration" were reported.  Physical examination revealed bilateral knee pain, mild left knee edema and decreased quadriceps muscle power.  Gait was antalgic with mild bilateral knee varus when without knee braces.  An accompanying right knee X-ray was within normal limits.  

Following the examination and a review of the Veteran's claims file, the examiner diagnosed right patella-femoral syndrome and left knee osteoarthritis.  She noted that there was clinical evidence of a right knee injury, not a left knee injury, during service while playing football as well as evidence of twisting both knees while playing golf in 2006 with left knee pain since that time.  The examiner opined that the Veteran's left knee disability was not related to his service or his service-connected right knee disability as the right knee disability (right patella-femoral syndrome) was not significant enough to cause problems to the left knee.  The Veteran had documented trauma to his left knee in 2006 while playing golf and to have had problems since that time.


Analysis

The Veteran has a current left knee disability, as he has been given left knee diagnoses, to include osteoarthritis.  In order for the Veteran's current left knee disability to be recognized as service connected, the competent evidence of record must establish a link between the condition and an in-service injury of disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.  

The clinical evidence is negative for a left knee disability until 2006, more than 40 years after service discharge.  The August 2010 VA examiner declined to find a nexus between the Veteran's left knee disability and service or his service-connected right knee disability.   No other competent opinion establishing such a nexus has been submitted.

The Veteran has, on occasion, alleged a continuity of symptomatology, but these reports are contradicted by the service and post-service treatment records, and by the Veteran's own reports.  A March 2006 VA treatment note reflects his reports of knee symptoms for the past six months, on other recent occasions, including at his Travel Board hearing,  he has reported symptoms dating back only a few years.  

The clinical evidence was negative for complaints, findings or diagnoses related to the left knee prior to March 2006.  While the Veteran has at times asserted that he sustained a left knee injury while playing football during service; the service treatment records reflect complaints and findings related to the right knee only.  At the first VA examination shortly after service, the Veteran himself reported only trauma to the right knee.  A September 2007 VA treatment note also suggests that the Veteran injured his left knee in a motor vehicle accident in approximately 2001.  

The Veteran's reports of a continuity of symptomology and an in-service left knee injury are therefore not credible.  There is no other evidence of an in-service left knee injury or of a link between an in-service injury and the current left knee disability.

The Veteran has also asserted at times that the left knee disability was caused by the service connected right knee disability.  He is not competent to opine that his left knee disability was the result of service or his service-connected right knee disability, as it requires medical expertise and study to be able to opine as to the potential causes of the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995), for the proposition that lay evidence linking a fall to a service-connected weakened leg sufficed on that point as long as there was "medical evidence connecting a currently diagnosed back disability to the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay testimony that one condition was caused by a service-connected condition was insufficient).   

While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of his left knee disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not asserted that the left knee disability was aggravated by the right.  There is no other evidence that the left knee disability was caused or aggravated by the service connected right knee disability.

Arthritis of the left knee was not identified in service or to a compensable degree for many years after service.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  The initial X-ray findings of arthritis were in 2008, more than 40 years after service.  As noted previously, the Veteran's reports of symptoms in service and continuing thereafter, are not credible, and as such could not serve as a basis for finding arthritis in service or within one year thereafter.  Moreover, to be present to a compensable degree, arthritis must be shown on X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In this case there were no reported X-ray examinations of the left knee within one year of service.  .

As the preponderance of the evidence is against a link between the Veteran's left knee disability and a disease or injury in service or a service-connected disability, the weight of the evidence is against his claim for service connection.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


